Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 1 of 36




                       Exhibit A
           Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 2 of 36



 1
                                             FILED
 2                                  2021 JUN 17 01:02 PM
                                        KING COUNTY
 3                                 SUPERIOR COURT CLERK
                                           E-FILED
 4                                 CASE #: 21-2-08004-5 SEA

 5

 6

 7
                SUPERIOR COURT OF WASHINGTON IN AND FOR KING COUNTY
 8
     ANGELA HOGAN, individually and on behalf
 9   of all others similarly situated,
                                                 No.   21-2-08004-5
10
                                    Plaintiff,
                                                 CLASS ACTION COMPLAINT
11
           v.                                    FOR DAMAGES AND INJUNCTIVE
12                                               RELIEF
     AMAZON.COM, INC.,
13
                                 Defendants.
14

15

16

17

18

19

20

21

22

23

24

25

26




     CLASS ACTION COMPLAINT- 1
            Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 3 of 36



 1                                                 TABLE OF CONTENTS
 2   I.     INTRODUCTION .........................................................................................................4
 3
     II.    PARTIES ......................................................................................................................7
 4
     III.   JURISDICTION AND VENUE ....................................................................................7
 5
     IV.    FACTUAL ALLEGATIONS ........................................................................................8
 6
            A.        Deep learning, big tech, and the road to Rekognition..........................................8
 7
                      1.         The rise of facial recognition through “deep learning.” ...........................8
 8
                      2.         Tech behemoths race to perfect image-recognition
 9                               technology via deep learning. .................................................................9
10
                      3.         Amazon makes facial-recognition technology available to
11                               consumers through Amazon Photos and to businesses and
                                 governmental entities through Rekognition........................................... 10
12
            B.        Amazon Photos ................................................................................................ 13
13
                      1.         Through its Amazon Photos service, Amazon unlawfully
14                               collects, stores, and uses the biometric identifiers and
15                               information of Amazon Prime members residing in
                                 Illinois. ................................................................................................. 13
16
                      2.         Amazon unlawfully collects, stores, and uses the biometric
17                               information of Illinois residents who are not Prime
                                 members but are given free Amazon Photos accounts
18                               through the Family Vault feature. ......................................................... 17
19                    3.         Amazon unlawfully collects, stores, and uses the biometric
20                               identifiers and information of Illinois residents who have
                                 never used Amazon Photos, most of whom are unaware
21                               that Amazon has their biometric data. ................................................... 18

22          C.        Amazon Rekognition has raised civil-liberty and privacy concerns
                      among civil-rights groups, members of Congress, and Amazon’s
23                    own employees and shareholders. .................................................................... 21
24          D.        Amazon unlawfully collected, stored, and used Plaintiff’s
25                    biometric identifiers and information through Amazon Photos. ........................ 23

26   V.     CLASS ACTION ALLEGATIONS............................................................................. 24




     CLASS ACTION COMPLAINT- 2
             Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 4 of 36



 1   VI.     CLAIMS FOR RELIEF ............................................................................................... 27
 2                               Violation of Section 15(a) of Illinois’s Biometric
                       Information Privacy Act (740 ILCS 14/15(a)) by Failing to
 3
                       Establish a Publicly Available Policy Governing the Retention of
 4                     Biometric Identifiers and Information .............................................................. 27

 5                              Violation of Section 15(b) of Illinois’s Biometric
                       Information Privacy Act (740 ILCS 14/15(b)) by Obtaining
 6                     Biometric Identifiers or Information Without Notice or Consent ...................... 28
 7                                Violation of Section 15(c) of Illinois’s Biometric
                       Information Privacy Act (740 ILCS 14/15(c)) by Profiting from
 8
                       Biometric Identifiers or Biometric Information Obtained Through
 9                     Amazon Photos ................................................................................................ 30

10                                   Unjust Enrichment ........................................................................... 31

11   VII.    PRAYER FOR RELIEF .............................................................................................. 32
12   VIII.   JURY DEMAND ........................................................................................................ 33
13

14

15

16

17

18

19

20

21

22

23

24

25

26




     CLASS ACTION COMPLAINT- 3
              Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 5 of 36



 1           Plaintiff Angela Hogan brings this action individually and on behalf of all others
 2   similarly situated against Defendant Amazon.com, and alleges the following based on personal
 3
     knowledge, the investigation of counsel, and information and belief.
 4
                                             I.       INTRODUCTION
 5
             1.       In 2008, Illinois enacted the Biometric Information Privacy Act (“BIPA” or “the
 6
     Act”) with the purpose of serving “[t]he public welfare, security, and safety . . . by regulating
 7

 8   the collection, use, safeguarding, handling, storage, retention, and destruction of biometric

 9   identifiers and information”1—namely, identifiers such as “a retina or iris scan, fingerprint,
10   voiceprint, or scan of hand or face geometry,” and information based on those identifiers.2 In so
11
     doing, the Illinois legislature recognized that “[t]he full ramifications of biometric technology
12
     are not fully known,”3 and that “[b]iometrics . . . are biologically unique to the individual;
13
     therefore, once compromised, the individual has no recourse.”4
14

15           2.       BIPA addresses the dangers posed by the mishandling of biometric identifiers

16   and information by providing a right of action to any person who is subjected to a violation of

17   the Act within the State of Illinois.5
18           3.       As relevant here, a private entity in the possession of biometric identifiers or
19
     information violates BIPA when it (a) fails to establish a publicly available policy “establishing
20
     a retention schedule and guidelines for permanently destroying biometric identifiers and
21
     information”;6 (b) obtains a person’s biometric identifier or information without first providing
22

23
     1
24     740 ILCS 14/5(g).
     2
       740 ILCS 14/10 (defining “biometric identifier” and “biometric information”).
25   3
       740 ILCS 14/5(f).
     4
       740 ILCS 14/5(c).
26   5
       740 ILCS 14/20.
     6
       740 ILCS 14/15(a).




     CLASS ACTION COMPLAINT- 4
              Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 6 of 36



 1   adequate written notice to that person and obtaining the person’s informed written consent;7 or
 2   (c) profits in any way from the use of a person’s biometric identifiers or information.8
 3
             4.       Amazon Photos (originally called Amazon Prime Photos) was launched in
 4
     November 2014. A cloud-based photo storage, sharing, and organization platform, Amazon
 5
     Photos provides all Amazon Prime subscribers—in Illinois and elsewhere—with “unlimited
 6

 7   photo storage” and “enhanced search and organization features,”9 including image recognition.

 8           5.       Currently, there are about 150 million Amazon Prime subscribers in the United

 9   States;10 approximately 5.8 million of those subscribers reside in the State of Illinois.
10
             6.       An Amazon Prime subscription costs $12.99 per month or $119 per year if paid
11
     annually. Amazon therefore earns hundreds of millions of dollars a year from Illinois citizens
12
     who purchase a Prime subscription, of which Amazon Photos is one feature.
13
             7.       Amazon Photos’ image-recognition feature analyzes billions of images daily.11
14

15   Each time one of those photographs contains an image of a person’s face, Amazon’s

16   facial-recognition technology obtains that person’s biometric identifiers in the form of a “scan
17   . . . of face geometry.”12
18

19

20

21   7
       740 ILCS 14/15(b), 14/10.
     8
       740 ILCS 14/15(c).
22   9
       What Is Amazon Photos, AMAZON.COM (last visited June 1, 2021), https://www.amazon.com/gp/help/customer/
       display.html?nodeId=G6PT8TMLM9NVZCSL.
23   10
        Number of Amazon Prime users in the United States from 2017 to 2022, STATISTA (Dec. 1, 2020),
24     https://www.statista.com/statistics/504687/number-of-amazon-prime-subscription-households-usa/.
     11
        Werner Vogels, Bringing the Magic of Amazon AI and Alexa to Apps on AWS, ALL THINGS DISTRIBUTED
25     (Nov. 30, 2016) (“Amazon Rekognition is a fully managed, deep learning–based image analysis service, built by
       [Amazon’s] computer vision scientists with the same proven technology that has already analyzed billions of
26     images daily on Amazon Prime Photos.”), https://www.allthingsdistributed.com/2016/11/amazon-ai-and-alexa-
       for-all-aws-apps.html.
     12
        740 ILCS 14/10 (defining “biometric identifier”).




     CLASS ACTION COMPLAINT- 5
                Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 7 of 36



 1           8.       The facial-recognition feature of Amazon Photos does not obtain biometric
 2   identifiers and information of only Prime subscribers who use the service; Amazon scans the
 3
     facial geometry of every person who appears in a picture saved to Amazon Photos, regardless of
 4
     whether that person is a Prime member or someone who has no idea that a photo of them has
 5
     been uploaded to the platform.
 6

 7           9.       Perhaps most troubling of all is that Amazon secretly uses the biometric

 8   identifiers and information of millions of people that it obtains through Amazon Photos to train

 9   and improve Rekognition13—a controversial image-recognition technology that Amazon
10
     markets and sells to numerous businesses, governmental entities, and other organizations. By
11
     improving Rekognition with the biometric identifiers and information collected through
12
     Amazon Photos, Amazon makes the product more valuable and attractive to its clients, thereby
13
     increasing its profits at the expense of the individual privacy interests that BIPA was enacted to
14

15   protect.

16           10.      As a private entity in the possession of biometric identifiers obtained through its
17   facial-recognition algorithm, Amazon has violated, and continues to violate, § 15(a) of BIPA by
18
     failing to establish a publicly available policy establishing a retention schedule and guidelines
19
     for permanently destroying the biometric identifiers—namely, scans of facial geometry—
20
     obtained from pictures uploaded to Amazon Photos.14 Amazon also has violated and continues
21

22   to violate § 15(b) of BIPA by obtaining these facial scans without first providing adequate

23

24   13
        Becky Peterson, Box is now plugged into Google’s AI, letting you easily search through images without needing
25     to first tag them, BUSINESS INSIDER (Aug. 17, 2017) (“Amazon’s Rekognition . . . was trained by analyzing the
       billions of images uploaded daily into Prime Photos.”), https://www.businessinsider.in/box-is-now-plugged-into-
26     googles-ai-letting-you-easily-search-through-images-without-needing-to-first-tag-
       them/articleshow/60107339.cms.
     14
        740 ILCS 14/15(a).




     CLASS ACTION COMPLAINT- 6
                Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 8 of 36



 1   written notice and obtaining written informed consent from persons appearing in the uploaded
 2   photos, including Plaintiff and Class Members.15
 3
                11.     Amazon has violated and continues to violate § 15(c) of BIPA by wrongfully
 4
     profiting from the billions of facial scans it has collected through its Photos platform—including
 5
     facial scans Plaintiff and Class Members—by using the biometric information it obtains from
 6

 7   Amazon Photos to improve Rekognition, thereby making the technology more profitable to

 8   Amazon, which sells Rekognition to businesses, law enforcement agencies, and other entities.

 9              12.     In sum, Amazon obtained images of Plaintiff and Class Members through the
10
     Amazon Photos platform and then wrongfully collected and profited from their biometric
11
     identifiers and information, thereby harming the substantive privacy interests that the Biometric
12
     Information Privacy Act was intended to protect.
13
                                                    II.      PARTIES
14

15              13.     Plaintiff Hogan is a natural person and a citizen of the State of Illinois.

16              14.     Defendant Amazon.com, Inc. is a Delaware corporation with a principal place of

17   business at 410 Terry Avenue North, Seattle, Washington 98109-5210.
18                                     III.     JURISDICTION AND VENUE
19
                15.     This Court has subject matter jurisdiction under RCW § 2.08.100.
20
                16.     This Court has personal jurisdiction over Defendant Amazon because its
21
     principal place of business is in in King County.
22

23              17.     Venue is proper under RCW § 4.12.020(3) because Defendant Amazon’s

24   corporate residence is in King County.16

25

26   15
          740 ILCS 14/15(b).
     16
          See RCW § 4.12.025(1) (defining corporate residence for venue purposes).




     CLASS ACTION COMPLAINT- 7
              Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 9 of 36



 1                                     IV.      FACTUAL ALLEGATIONS
 2        A. Deep learning, big tech, and the road to Rekognition.
 3                 1. The rise of facial recognition through “deep learning.”
 4
             18.      In general, “facial recognition” refers to the scanning of a person’s face and
 5
     matching it against a library of facial images. Facial recognition is a type of “image
 6
     recognition”—a term that refers more broadly to computer technologies that can recognize
 7
     people, animals, objects, or other targeted subjects using algorithms and machine learning.
 8

 9           19.      Many of the recent advances in image-recognition technologies rely “on deep

10   learning technology, an advanced type of machine learning and artificial intelligence.”17 Deep
11   learning “works by building deep neural networks that simulate the mechanism of the human
12
     brain and then interpreting and analyzing data, such as image, video and text.”18
13
             20.      Unlike other machine-learning algorithms, “[d]eep learning networks do not
14
     require human intervention because the nested algorithms run the data through different
15

16   concepts which eventually learn from their own mistakes.”19 Thus, “[d]eep learning is suitable

17   for instances where there are boatloads of data to analyze or complex problems to solve.”20

18           21.      This makes deep-learning networks particularly well suited to (among other
19   things) image recognition, including facial recognition: “Face recognition leverages computer
20
     vision to extract discriminative information from facial images and deep learning techniques to
21

22

23

24
     17
        Christine Facciolo, The future of image recognition technology is deep learning, TECHNICAL.LY (Sept. 20, 2019),
25     https://technical.ly/dc/2019/09/20/image-recognition-technology-artificial-intelligence/.
     18
        Id.
26   19
        Id.
     20
        Id.




     CLASS ACTION COMPLAINT- 8
             Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 10 of 36



 1   model the appearances of faces, classify them and transmit the data. Algorithms extract facial
 2   features and compare them to a database to find the best match.”21
 3
                   2. Tech behemoths race to perfect image-recognition technology via deep
 4                    learning.

 5           22.      In 2014—the year that Amazon launched Amazon Photos—image recognition
 6   was being touted as “the tech world’s ‘next big thing,’” in large part because of advances in
 7
     deep learning.22 At the time, image-recognition technology had been in development for
 8
     decades,23 but Silicon Valley technology companies had only recently begun devoting immense
 9
     resources to the development of such technology “to make the most of the vast amounts of data
10

11   [including photos] that data users share with them.”24

12           23.      Facebook made a “big push” into image-recognition technology by purchasing

13   the facial-recognition startup Face.com in 2012.25 Only two years later, Facebook unveiled
14   DeepFace, a deep-learning network that could purportedly “determine whether two
15
     photographed faces are of the same person with 97.25 percent accuracy.”26 By early 2015,
16
     Facebook had begun using DeepFace to identify and tag its users in photos uploaded to
17
     Facebook.27
18

19
     21
        Id.
20   22
        Jess Bolluyt, Why Image Recognition Is the Tech World’s ‘Next Big Thing,’ CHEATSHEET.COM (Sept. 14, 2014)
       (“Google’s focus on deep learning, and explorations of its potential for image recognition, runs parallel to what
21     other companies in Silicon Valley are researching.”), https://www.cheatsheet.com/technology/why-image-
       recognition-is-the-tech-worlds-next-big-thing.html/.
22   23
        The History of Face Recognition, FACEFIRST BLOG (last visited June 1f, 2021),
       https://www.facefirst.com/blog/brief-history-of-face-recognition-software/.
23   24
        Bolluyt, supra note 22.
     25
24      Kate Knibbs, Inside Facebook’s freakishly accurate face recognition technology, DAILY DOT (Mar. 2, 2020),
       https://www.dailydot.com/debug/facebook-facial-recognition-deepface/.
     26
25      Dino Grandoni, Facebook’s New ‘DeepFace’ Program Is Just As Creepy As It Sounds, HUFFINGTON POST
       (Mar. 18, 2014), https://www.huffpost.com/entry/facebook-deepface-facial-recognition_n_4985925.
     27
26      Victoria Woolaston, Facebook can tag you in photos AUTOMATICALLY: Social network starts rolling out
       DeepFace recognition feature, THE DAILY MAIL (Feb. 9, 2015), https://www.dailymail.co.uk/sciencetech/article-
       2946186/Facebook-soon-tag-photos-AUTOMATICALLY-Social-network-starts-rolling-DeepFace-feature.html.




     CLASS ACTION COMPLAINT- 9
             Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 11 of 36



 1           24.      For its part, “Google started [an] acquisition spree in late 2012 with facial
 2   recognition company Viewdle and . . . continued picking up [other] neural networks.”28 By early
 3
     2015, Google was touting its own deep-learning facial-recognition system, called FaceNet, as
 4
     “the most-accurate technology available for recognizing human faces,” claiming that it
 5
     “achieve[d] a new record accuracy of 99.63%” in face-matching.29
 6

 7           25.      In 2015, Apple acquired the startup Perception, which “focuse[d] on image-based

 8   recognition and deep learning,”30 and in 2016 early acquired Emotient, “an artificial intelligence

 9   startup that reads people’s emotions by analysing facial expressions.”31 By mid-2016, Apple had
10
     updated its Photos app to incorporate “advanced computer vision, a group of deep learning
11
     techniques that [brought] facial recognition to the iPhone.”32
12
                   3. Amazon makes facial-recognition technology available to consumers
13                    through Amazon Photos and to businesses and governmental entities
                      through Rekognition.
14

15           26.      Amazon lagged slightly behind other tech giants in its development of

16   facial-recognition technology but caught up quickly. In the fall of 2015, Amazon acquired the

17   deep-learning startup Orbeus, Inc.—which had developed the PhotoTime app for both Apple’s
18   iOS and Google’s Android operating system—and hired nearly all its personnel.33
19

20   28
        Dan Rowinski, Google’s Game Of Moneyball In The Age Of Artificial Intelligence, READWRITE (Jan. 29, 2014),
       https://readwrite.com/2014/01/29/google-artificial-intelligence-robots-cognitive-computing-moneyball/.
21   29
        Matt Prigg, Google claims its ‘FaceNet’ system has almost perfected recognising human faces – and is accurate
       99.96% of the time, THE DAILY MAIL (Mar. 19, 2015), https://www.dailymail.co.uk/sciencetech/article-
22     3003053/Google-claims-FaceNet-perfected-recognising-human-faces-accurate-99-96-time.html.
     30
        Nathan Eddy, Apple Acquires Perception, A Deep Learning, AI Specialist, INFORMATIONWEEK (Oct. 6, 2015),
23
       https://www.informationweek.com/mobile/mobile-applications/apple-acquires-perceptio-a-deep-learning-ai-
       specialist/d/d-id/1322502.
24   31
        Apple Buys Artificial Intelligence Startup Emotient: Report, GADGETS 360 (Jan. 8, 2016),
25     https://gadgets.ndtv.com/internet/news/apple-buys-artificial-intelligence-startup-emotient-report-787123.
     32
        Bryan Clark, Apple brings Google-style machine learning to ‘Photos,’ TNW (June 13, 2016),
26     https://thenextweb.com/apple/2016/06/13/apple-brings-google-style-machine-learning-to-photos/.
     33
        Rob Thubron, Amazon quietly acquired AI image analysis startup Orbeus late last year, TECHSPOT (Apr. 6,
       2016), https://www.techspot.com/news/64358-amazon-quietly-acquired-ai-image-analysis-startup-orbeus.html;




     CLASS ACTION COMPLAINT- 10
             Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 12 of 36



 1           27.      The PhotoTime app developed by Orbeus could “detect, tag, and sort features in
 2   photos, including objects, faces, scenes, and time.”34 PhotoTime was “based on Orbeus’
 3
     ReKognition API [application-programming interface], which allowed other developers to build
 4
     apps that use[d] the same photo-recognition technology.”35 Once Orbeus was acquired by
 5
     Amazon, however, ReKognition was no longer available to new customers.36
 6

 7           28.      By late 2016—a year after its acquisition of Orbeus—Amazon had integrated the

 8   image-recognition technology it had acquired into Amazon Photos.37 Users of Amazon Photos

 9   were now able to find images of family members and friends in their uploaded photos,38 as
10
     images of the same person are grouped together automatically using facial recognition:39
11

12

13

14

15

16

17

18

19

20

21
       Jordan Novet, Amazon hires team behind deep learning startup Orbeus, VENTUREBEAT (Apr. 5, 2016),
22     https://venturebeat.com/2016/04/05/amazon-orbeus-deep-learning/.
     34
        Thubron, supra note 33.
23   35
        Thubron, supra note 33.
     36
        Thubron, supra note 33.
24   37
        Ken Yeung, Amazon’s Prime Photos service now lets you share storage with 5 family members, VENTUREBEAT
25     (Oct. 18, 2016), https://venturebeat.com/2016/10/18/amazons-prime-photos-service-now-lets-you-share-storage-
       with-5-family-members/.
     38
26      Id.
     39
        Video: How Does Image Recognition Work, AMAZON (last visited June 1, 2021), available at
       https://www.amazon.com/gp/help/customer/display.html?nodeId=G3BC9SVPPEVSB9T8.




     CLASS ACTION COMPLAINT- 11
             Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 13 of 36



 1           29.      Then, in January 2017, Amazon launched Rekognition—an updated version of
 2   the ReKognition (with a capital K) deep-learning application-programming interface it had
 3
     acquired in 2015. Amazon markets and sells Rekognition technology to businesses,
 4
     governmental entities, and other organizations through Amazon Web Services,40 a cloud-based
 5
     platform that today offers 200 services globally41—including, among other things, cloud-based
 6

 7   storage, analytics, management tools, security, and various “enterprise applications.”42

 8           30.      Amazon publicly acknowledged at the time that it had “been using Rekognition

 9   within its Amazon Prime Photo service.”43
10
             31.      What Amazon users and the public were not told, however, was that Amazon’s
11
     deep-learning Rekognition technology was “trained by analyzing the billions of images
12
     uploaded daily into Prime Photos.”44
13
             32.      In other words, the biometric identifiers—scans of facial geometry—of untold
14

15   millions of people were obtained, stored, and analyzed by Amazon’s Rekognition from the

16   billions of images uploaded to Amazon Photos daily. The ability to “learn” from all of the
17   images stored in Amazon Photos accounts made Rekognition more accurate. This, in turn, made
18
     Rekognition more valuable to Amazon’s business, governmental, and organizational customers,
19
     enabling Amazon to profit from the biometric identifiers and information of not only millions of
20

21   40
        Kent Weare, Amazon Introduces Rekognition for Image Analysis, INFOQ (Jan. 8, 2017),
       https://www.infoq.com/news/2017/01/AWS-Rekognition/.
22   41
        What is AWS, AWS (last visited June 1, 2021), https://aws.amazon.com/what-is-aws/.
     42
23      Cloud Products, AWS (last visited June 1, 2021), https://aws.amazon.com/products/.
     43
        Weare, supra note 40; see also Shudeep Chandrasekhar, 1REDDROP (Dec. 4, 2016) (explaining that Rekognition
24     “is a technology that Amazon itself uses – for Prime Photos”), https://1reddrop.com/2016/12/04/amazons-biggest-
       contribution-artificial-intelligence-application-developers/; Nancy Cohen, Amazon improves face analysis tech,
25     adds fear, TECH XPLORE (Aug. 15, 2019) (“‘Rekognition Image is based on the same proven, highly scalable,
       deep learning technology developed by Amazon’s computer vision scientists to analyze billions of images daily
26     for Prime Photos,’ said the company [Amazon].”), https://techxplore.com/news/2019-08-amazon-analysis-
       tech.html.
     44
        Peterson, supra note 13.




     CLASS ACTION COMPLAINT- 12
             Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 14 of 36



 1   Prime customers but also millions of non-Prime customers whose images were uploaded to
 2   Amazon Photos, often without their knowledge or consent.
 3
     B.      Amazon Photos
 4
          1. Through its Amazon Photos service, Amazon unlawfully collects, stores, and uses
 5           the biometric identifiers and information of Amazon Prime members residing in
             Illinois.
 6
             33.    Amazon is the world’s largest online retailer and recently became the largest
 7

 8   retailer (online or otherwise) in the world, surpassing Walmart. The company offers consumers

 9   membership to its Amazon Prime service for $12.99 a month. Prime members have access to

10   faster and cheaper shipping options, exclusive discounts, and a host of Amazon’s online
11
     services, including Prime Video, Amazon Music, and Prime Photos.
12
             34.    Prime Photos is a cloud-based platform that provides members with unlimited
13
     online storage of full-resolution photos. The Prime Photos app—available on Windows,
14
     Android, and iOS devices—enables members to automatically upload all of their digital photos
15

16   to the cloud (namely, Amazon’s servers).45

17           35.    A Prime member who has installed the Photos app on their mobile phone can
18   take a picture with their phone’s camera and have that picture instantaneously stored on
19
     Amazon’s servers, making the picture accessible from any internet-enabled device anywhere in
20
     the world.
21
             36.    Users who do not have the “auto-save” feature enabled are continually prodded
22

23   by the app to do so:

24

25

26   45
       What is Amazon Photos?, AMAZON (May 8, 2019), https://www.amazon.com/primeinsider/tips/prime-photos-
      qa.html.




     CLASS ACTION COMPLAINT- 13
             Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 15 of 36



 1

 2

 3

 4

 5

 6

 7
             37.     Image- and facial-recognition technology (Rekognition) is integrated into
 8

 9   Amazon Photos, so that “the app organizes your photos automatically. You can quickly find any

10   specific photo by searching for a particular date, or by people and things in their images, like

11   ‘dog’ or ‘sunset.’ You can also organize your photos in albums.”46 Amazon represents that
12
     “[t]he best part is that all this organization happens automatically, without you lifting a
13
     finger.”47
14
             38.     The Amazon Photos terms of use state that “[i]mage recognition features are
15
     enabled automatically when you begin using the Services unless the billing information
16

17   associated with your account indicates that you may be an Illinois resident, in which case the

18   image recognition features will be disabled and must be enabled by you.”48
19           39.     Although the image-recognition features of Photos are not automatically enabled
20
     for Prime members who are Illinois residents, the Amazon Photos app prompts Illinois residents
21
     to enable image recognition:
22

23

24

25   46
        Id.
     47
26      Id.
     48
        Amazon Photos Terms of Use, AMAZON (last updated June 1, 2020), https://www.amazon.com/gp/help/customer/
       display.html?nodeId=201376540.




     CLASS ACTION COMPLAINT- 14
            Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 16 of 36



 1

 2

 3

 4

 5

 6

 7

 8

 9

10          40.     Moreover, a user can readily enable the image-recognition feature with one tap of

11   a finger:

12

13

14

15

16

17

18

19

20

21

22
            41.     As these images show, there is a statement at the bottom of the screen telling
23
     Illinois residents that, “by turning on image recognition features, you agree to this important
24
     legal information.” While the user has the option of clicking on a hyperlink to visit a page with
25
     the “important legal information,” the user can enable image recognition without doing so.
26




     CLASS ACTION COMPLAINT- 15
             Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 17 of 36



 1           42.      Users who do click on the hyperlink are taken to a page stating that “an Illinois
 2   state law may require the informed written consent from an Illinois resident before performing
 3
     image recognition on photos that include his or her face.”49 The page also falsely represents that
 4
     it is the responsibility of the Prime subscriber—not Amazon—to obtain informed written
 5
     consent from “the individuals in the photos stored in [their] account” before collecting those
 6

 7   individuals’ biometric identifiers or information:50

 8

 9

10

11

12

13

14
             43.      Of course, Amazon knows that very few—if any—account holders go through
15
     the trouble of confirming that every friend, family member, or other person who is in their
16
     photos provides the informed consent that is necessary for Amazon to collect their biometric
17
     identifiers and information.
18

19           44.      Moreover, Amazon does nothing to confirm that Prime subscribers are in fact

20   legally authorized representatives of the non-account holders whose images are saved to
21   Amazon Photos and scanned using facial-recognition technology.
22
             45.      Neither the account holder nor any other person whose image is uploaded to
23
     Amazon Photos is ever informed—either on the “notice” page or in the Amazon Photos terms of
24

25
     49
26      Notice to Illinois Residents, AMAZON (last visited June 1, 2021) (emphasis added), https://www.amazon.com/gp/
       help/customer/display.html?nodeId=202094310.
     50
        Id.




     CLASS ACTION COMPLAINT- 16
             Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 18 of 36



 1   use51—that one of the main purposes of Amazon’s collecting, storing, and using the facial scans
 2   of persons in the stored photos is to improve Amazon’s Rekognition technology.52 In this way,
 3
     the biometric identifiers and information collected through the Photos platform enable Amazon
 4
     to reap bigger profits from selling its image-recognition service Rekognition to businesses,
 5
     governmental entities, and other organizations.
 6

 7        2. Amazon unlawfully collects, stores, and uses the biometric information of Illinois
             residents who are not Prime members but are given free Amazon Photos accounts
 8           through the Family Vault feature.

 9           46.      Prime members are not the only consumers with access to the Amazon Photos
10   service. Any Prime subscriber based in the United States can provide free Amazon Photos
11
     accounts to up to five people by inviting them to a “Family Vault.”
12
             47.      A person who accepts an invitation to join a Family Vault receives a free
13
     Amazon Photos account even if they are not a Prime member. Like the Prime member who
14

15   invited them, the “Vault member” can store unlimited full-resolution photos in their Amazon

16   Photos account and has full access to many features such as auto-save.

17           48.      There is one important Photos feature that a Vault member does not have access
18   to. If the Prime member who invited them to a Family Vault has image recognition enabled, the
19
     Vault member cannot disable the image-recognition feature in their own Amazon Photos
20
     account:
21

22

23

24   51
        See id.; Amazon Photos Terms of Use, AMAZON (last updated May 3, 2021), https://www.amazon.com/gp/help/
25     customer/display.html?nodeId=201376540.
     52
        See 740 ILCS 14/15(b)(2) (providing that private entity that obtains a person’s biometric identifier or
26     information must “inform[ ] the subject or their legally authorized representative in writing of the specific
       purpose and length of term for which a biometric identifier or biometric information is being collected, stored,
       and used” (emphasis added)).




     CLASS ACTION COMPLAINT- 17
             Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 19 of 36



 1

 2

 3

 4

 5
             49.    Image recognition is enabled by default for Prime members who do not reside in
 6
     Illinois,53 and most users never disable the feature (many because they are unaware of it).
 7

 8           50.    Image recognition is therefore permanently enabled for most Vault members’

 9   accounts—including the accounts of those Vault members who reside in Illinois.
10           51.    Amazon obtains the biometric identifiers and information of every persons
11
     whose images are stored in those accounts by scanning their facial geometry.
12
          3. Amazon unlawfully collects, stores, and uses the biometric identifiers and
13           information of Illinois residents who have never used Amazon Photos, most of
             whom are unaware that Amazon has their biometric data.
14
             52.    Amazon collects and profits from the biometric identifiers and information of
15

16   millions of people who do not have an Amazon Photos account. Indeed, a person’s biometric

17   data is collected through Amazon photos regardless of whether that person has purchased

18   anything from Amazon, is aware that their image is stored by Amazon Photos, or has ever even
19
     heard of Amazon Photos.
20
             53.    There are countless ways that this can occur, including:
21
                    a. An Amazon Photos account holder (whether a Prime member or
22                     Vault member) takes a street photo that captures pedestrians the
                       account holder does not know, and the photo is automatically stored
23
                       in Amazon Photos via the Photos app on the account holder’s phone.
24

25
     53
26     See How Does Image Recognition Work?, AMAZON (last visited June 1, 2021) (“Image recognition in Amazon
      Photos is enabled by default, unless you are a resident of Illinois.”),
      https://www.amazon.com/gp/help/customer/display.html?nodeId=G3BC9SVPPEVSB9T8.




     CLASS ACTION COMPLAINT- 18
               Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 20 of 36



 1                      b. An account holder takes a picture at a family reunion. Again, the
                           picture is automatically stored in Amazon Photos without the
 2                         knowledge or consent of the persons in the photo.
 3
                        c. An account holder takes numerous photos at their child’s birthday
 4                         party. Numerous children are in the photos, and the photos are stored
                           automatically in Amazon Photos without the knowledge of the
 5                         children or their parents.
 6                      d. An account holder takes a selfie at a bar, with several strangers in the
                           background. Those strangers’ images are automatically stored in
 7                         Amazon Photos.
 8
               54.      In each of the above examples, if image recognition is enabled in the Photos
 9
     account, the persons who unwittingly appear in the uploaded photos have their facial geometry
10
     scanned by Amazon without their knowledge, let alone their informed written consent. Amazon
11

12   profits from these persons’ biometric identifiers and information by using this biometric data to

13   improve the Rekognition technology that Amazon sells to businesses, governmental entities, and

14   other organizations.
15             55.      Moreover, it is unclear how long Amazon retains the biometric identifiers and
16
     information derived from the photos stored in Amazon Photos, and how long it continues to
17
     profit from them.
18
               56.      Section 15(a) of BIPA requires that Amazon have a publicly available written
19

20   policy “establishing a retention schedule and guidelines for permanently destroying biometric

21   identifiers and biometric information when the initial purpose for collecting or obtaining such

22   identifiers or information has been satisfied or within 3 years of the individual’s last interaction
23
     with the private entity, whichever occurs first.”54
24
               57.      The Amazon Photos terms of use tells account holders that Amazon:
25

26
     54
          740 ILCS 14/15(a).




     CLASS ACTION COMPLAINT- 19
             Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 21 of 36



 1           retain[s] image recognition data, including data about the faces, in the photos you
             store using the Services until you disable the image recognition features or your
 2           account’s access to the Services is terminated. If your image recognition features
 3           are disabled, we will stop storing image recognition data for you, and we will not
             tag any new photos uploaded to your account.55
 4
             58.      This statement in the terms of use does not explain what is encompassed by the
 5
     term “image recognition data.” As recognized by courts, “biometric information” for which a
 6
     retention schedule must be made publicly available is broadly defined in BIPA56 to prevent
 7

 8   private entities from evading “the Act’s restrictions by converting a person’s biometric identifier

 9   into some other piece of information, like a mathematical representation or, even simpler, a
10   unique number assigned to a person’s biometric identifier.”57 Thus, “whatever a private entity
11
     does in manipulating a biometric identifier into a piece of information, the resulting information
12
     is still covered by the Privacy Act if that information can be used to identify the person.”58
13
             59.      Amazon does not disclose to users or the public that it uses the biometric
14

15   identifiers and information obtained through Amazon Photos to train its Rekognition

16   technology. And there is no way to know what manipulations the collected biometric identifiers

17   undergo before and after being used to train Amazon’s Rekognition technology.
18           60.      The statement in the terms of use also falls short because non-account holders
19
     have not had an interaction with Amazon related to Amazon Photos’ collection of their
20
     biometric identifiers and information. Thus, Amazon violates § 15(a) the moment it obtains
21
     biometric identifiers and information of a non-account holder. Because Amazon has had no
22

23

24   55
        Amazon Photos Terms of Use, AMAZON (last updated May 3, 2021), https://www.amazon.com/gp/help/customer/
       display.html?nodeId=201376540.
25   56
        See 740 ILCS 14/4 (“‘Biometric information’ means any information, regardless of how it is captured,
       converted, stored, or shared, based on an individual’s biometric identifier used to identify an individual.”).
26   57
        Rivera v. Google Inc., 238 F. Supp. 3d 1088, 1095 (N.D. Ill. 2017).
     58
        Id.




     CLASS ACTION COMPLAINT- 20
             Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 22 of 36



 1   relevant interaction with non-account holders, Amazon cannot satisfy the requirement of
 2   destroying their biometric data “within 3 years of the individual’s last interaction” with
 3
     Amazon.
 4
     C.       Amazon Rekognition has raised civil-liberty and privacy concerns among
 5            civil-rights groups, members of Congress, and Amazon’s own employees and
              shareholders.
 6
              61.      Since launching its deep-learning image-recognition service Rekognition,
 7

 8   Amazon has marketed and sold access to the technology to numerous businesses, including

 9   C-SPAN, Marinus Analytics, Aella Credit, Kyodo News, Mainichi Newspapers, K-STAR
10   Group, POPSUGAR Inc., FamilySearch, Sen Corporation, CampSite, Wia, OneFi, Woo, CA
11
     Mobile Inc., Uluru, and ARMED Inc.,59 as well as to numerous governmental entities, including
12
     U.S. Immigration and Customs Enforcement and an unknown number of police departments
13
     across the United States.60
14

15            62.      All the while, Amazon was using, and continues to use, the biometric identifiers

16   and information from facial images stored by consumers in Amazon Photos to train the

17   Rekognition algorithm. 61
18            63.      By mid-2018, civil- and privacy-rights organizations like the ACLU were raising
19
     concerns about the use of Rekognition technology, particularly by governmental entities. The
20
     ACLU called on Amazon to “stop selling facial-recognition software to government entities like
21
     the Portland-area county, which has used the cloud-computing service to compare images of
22

23
     59
24      Amazon Rekognition Customers, AMAZON (last visited June 1, 2021), https://aws.amazon.com/rekognition/
       customers/.
     60
25      Ben Gilbert, Amazon sells facial recognition software to police all over the US, but has no idea how many
       departments are using it, BUSINESS INSIDER (Feb. 21, 2020), https://www.businessinsider.com/amazon-
26     rekognition-police-use-unknown-2020-2.
     61
        See, e.g., Peterson, supra note 13 (“Amazon’s Rekognition . . . was trained by analyzing the billions of images
       uploaded daily into Prime Photos.”).




     CLASS ACTION COMPLAINT- 21
             Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 23 of 36



 1   people in public places to its database of criminal suspects.”62 The ACLU’s letter to Amazon
 2   CEO Jeff Bezos articulated the privacy concerns presented by governments’ use of Rekognition:
 3
     “People should be free to walk down the street without being watched by the government. . . .
 4
     Facial recognition in American communities threatens this freedom.”63
 5
             64.     Around the same time, the ACLU tested Rekognition, having it “compare official
 6

 7   photos of every member of the U.S. House and Senate against a database of 25,000 public arrest

 8   photos.”64 Rekognition “found ‘matches’ for 28 members of Congress with at least 80 percent

 9   confidence, Amazon’s default setting,” and the matches “were disproportionately people of
10
     colour.”65
11
             65.     In early 2019, an MIT study raised additional civil-liberties concerns, finding
12
     “that Rekognition may have gender and racial biases”:
13
             When the software was presented with a number of female faces, it incorrectly
14
             labeled 19 percent of them as male.
15
             But the outcome was much worse for darker-skinned women.
16
             Of the dark-skinned women it was presented, Rekognition incorrectly labeled 31
17           percent of them as men.66
18           66.     Following the release of the MIT report, “civil liberties groups, members of
19   Congress and Amazon’s own employees, [as well as] a group of shareholders [called on
20

21   62
        Matt Day, ACLU asks Amazon to stop selling facial-recognition tools to governments, THE SEATTLE TIMES
       (May 23, 2018), https://www.seattletimes.com/business/amazon/aclu-asks-amazon-to-stop-selling-facial-
22     recognition-tools-to-governments/.
     63
        ACLU asks Amazon to stop marketing face-recognition technology to police, LOS ANGELES TIMES (May 22,
23
       2018), https://www.latimes.com/business/technology/la-fi-tn-amazon-facial-recognition-20180522-story.html.
     64
24      Jeffrey Dastin, Amazon’s face ID tool mismatched 28 members of Congress to mug shots – ACLU, REUTERS
       (July 26, 2018), https://www.reuters.com/article/uk-amazon-com-facial-recognition-idUKKBN1KG1K9.
     65
25      Id.
     66
        Annie Palmer, Amazon’s controversial facial recognition software can’t tell the difference between men and
26     women or recognize dark-skinned females, MIT study finds, THE DAILY MAIL (Jan. 25, 2019),
       https://www.dailymail.co.uk/sciencetech/article-6633569/Amazons-facial-recognition-software-mistakes-women-
       men-darker-skinned-women-men.html.




     CLASS ACTION COMPLAINT- 22
             Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 24 of 36



 1   Amazon] to stop selling its Rekognition technology to government agencies.”67 Amazon refused
 2   to make any changes to Rekognition.68
 3
             67.     Finally, in June 2020, Amazon announced that it was “implementing a one-year
 4
     moratorium on police use of Amazon’s facial recognition technology.”69 There is no indication
 5
     that Amazon has stopped selling its facial-recognition technology to businesses, non-profits, and
 6

 7   governmental entities that are not police departments.

 8           68.     The concerns about Amazon’s Rekognition echo the Illinois General Assembly’s

 9   finding, in enacting BIPA, that “[a]n overwhelming majority of members of the public are
10
     weary of the use of biometrics when such information is tied to . . . personal information,”70 and
11
     the Assembly’s concern that “[t]he full ramifications of biometric technology are not fully
12
     known.”71
13
     D.      Amazon unlawfully collected, stored, and used Plaintiff’s biometric identifiers and
14
             information through Amazon Photos.
15
             69.     In approximately January 2021, Plaintiff began using the Amazon Photos
16
     service, which was available to her through her Amazon Prime subscription.
17
             70.     Image recognition is enabled in Plaintiff’s Amazon Photos account, although
18

19   Plaintiff does not recall ever enabling the feature.

20

21

22

23   67
        Alfred Ng, Shareholders demand Amazon end facial recognition sales to government, CNET (Jan. 17, 2019),
       https://www.cnet.com/news/shareholders-demand-amazon-end-facial-recognition-sales-to-government/.
24   68
        Palmer, supra note 66.
     69
        We are implementing a one-year moratorium on police use of Rekognition, AMAZON (June 10, 2020),
25
       https://www.aboutamazon.com/news/policy-news-views/we-are-implementing-a-one-year-moratorium-on-police-
       use-of-rekognition.
26   70
        740 ILCS 14/5(d).
     71
        740 ILCS 14/5(f).




     CLASS ACTION COMPLAINT- 23
             Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 25 of 36



 1           71.     Images of Plaintiff are stored in her Amazon Photos account. Because the
 2   image-recognition feature on the account is enabled, Amazon has scanned Plaintiff’s facial
 3
     geometry, thereby collecting and storing Plaintiff’s biometric identifiers and information.
 4
             72.     Plaintiff has never received or seen any information from Amazon stating how
 5
     long the biometric data obtained from her Amazon Photos account would be retained by
 6

 7   Amazon.

 8           73.     Plaintiff has never received or seen any guidelines for when or how the biometric

 9   data collected from the Amazon Photos account would be destroyed by Amazon.
10
             74.     Amazon never informed Plaintiff of the specific purpose or length of time that
11
     the biometric data collected from the images in the Amazon Photos account would be collected,
12
     stored, or used. Among other things, Amazon never informed Plaintiff that that this biometric
13
     data would be used to improve Amazon’s Rekognition technology, which Amazon sells to third
14

15   parties at a profit.

16           75.     Plaintiff never executed a written release stating that Amazon could use her
17   biometric data to improve the Rekognition technology it sells to businesses and other entities.
18
                                V.      CLASS ACTION ALLEGATIONS
19
             76.     Plaintiff Angela Hogan brings this action on behalf of herself and under CR 23,
20
     as a representative of a Class defined as follows:
21
             All Illinois citizens who, while residing in the state of Illinois, had their biometric
22
             identifiers—including scans of facial geometry and related biometric
23           information—collected, captured, received, or otherwise obtained by Amazon
             from photographs uploaded to an Amazon Photos account for which they were
24           the account holder.

25

26




     CLASS ACTION COMPLAINT- 24
             Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 26 of 36



 1           77.      Excluded from the Class are Defendant Amazon and any entity in which
 2   Defendant has a controlling interest, as well as any of Defendant’s legal representatives,
 3
     officers, directors, assignees, and successors.
 4
             78.      Numerosity. Members of the Class are so numerous that joinder of all Class
 5
     Members is impractical. Currently, there are about 150 million Amazon Prime subscribers in the
 6

 7   United States,72 and approximately 5.8 million of those subscribers reside in the State of Illinois.

 8   Thus, by conservative estimates Class Members number in the tens or hundreds of thousands.

 9   Class Members are readily identifiable from information and records in Amazon’s possession.
10
             79.      Typicality. Plaintiff’s claims are typical of the claims of the members of the
11
     Class. Plaintiff and Class Members were aggrieved by the same wrongful conduct of Amazon:
12
     their substantive privacy interests were harmed by Amazon’s failure to establish an adequate
13
     publicly available policy regarding the retention of Class Members’ biometric identifiers and
14

15   information, by Amazon’s obtains their biometric identifiers or information without first

16   providing adequate written notice their informed written consent, and by Amazon’s profiting
17   from their biometric identifiers or information.73
18
             80.      Adequacy. Plaintiff will fairly and adequately protect and represent the interests
19
     of the Class. The interests of Plaintiff are coincident with, and not antagonistic to, those of the
20
     other members of the Class. Plaintiff is represented by counsel with experience in the
21

22   prosecution of class actions and with particular experience with class actions raising claims

23   under BIPA.

24

25
     72
26      Number of Amazon Prime users in the United States from 2017 to 2022, STATISTA (Dec. 1, 2020),
       https://www.statista.com/statistics/504687/number-of-amazon-prime-subscription-households-usa/.
     73
        740 ILCS 14/15(c).




     CLASS ACTION COMPLAINT- 25
            Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 27 of 36



 1          81.     Commonality and Predominance. Questions of law and fact common to the
 2   members of the Class predominate over questions that may affect only individual Class
 3
     Members because Amazon has acted on grounds generally applicable to the entire Class,
 4
     thereby making damages with respect to the Class as a whole appropriate. Such generally
 5
     applicable conduct is inherent in Amazon’s wrongful actions. Questions of law and fact
 6

 7   common to the Class include:

 8                  A.      Whether Amazon established a publicly available policy for retention of
                    biometric identifiers and information sufficient to satisfy the requirements of
 9                  § 15(a) of BIPA.
10                  B.      Whether Amazon provided written notice and obtained written consent of
11                  persons whose biometric identifiers and information were collected by Amazon
                    Photos’ facial-recognition algorithm and, if so, whether such notice and consent
12                  are sufficient to satisfy the requirements of § 15(b) of BIPA.

13                  C.      Whether Amazon profited from the use of the biometric identifiers and
                    information it collected via Amazon Photos by using that biometric data to train
14                  the Rekognition technology it sold to businesses, governmental entities, and
                    other organizations.
15

16                  D.      Whether Amazon’s treatment of the biometric identifiers and information
                    collected via Amazon Photos was negligent, intentional, or reckless.
17
                    E.      Whether persons who had their biometric identifiers and information
18                  collected via Amazon Photos are entitled to damages and, if so, in what amount.
19                  F.     Whether Amazon should be enjoined from collecting biometric identifiers
                    and information through the Amazon Photos service.
20
            82.     Superiority of Class Action. Class-action treatment is a superior method for the
21

22   fair and efficient adjudication of the controversy. Such treatment will permit a large number of

23   similarly situated persons to prosecute their common claims in a single forum simultaneously,
24   efficiently, and without the unnecessary duplication of evidence, effort, or expense that
25
     numerous individual actions would engender. The benefits of proceeding through the class
26
     mechanism, including providing injured persons or entities a method for obtaining redress on




     CLASS ACTION COMPLAINT- 26
             Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 28 of 36



 1   claims that could not practicably be pursued individually, substantially outweighs potential
 2   difficulties in management of this class action.
 3
             83.      Plaintiff knows of no special difficulty to be encountered in the maintenance of
 4
     this action that would preclude its maintenance as a class action.
 5
                                      VI.     CLAIMS FOR RELIEF
 6

 7
          VIOLATION OF SECTION 15(A) OF ILLINOIS’S BIOMETRIC INFORMATION
 8        PRIVACY ACT (740 ILCS 14/15(A)) BY FAILING TO ESTABLISH A PUBLICLY
             AVAILABLE POLICY GOVERNING THE RETENTION OF BIOMETRIC
 9                          IDENTIFIERS AND INFORMATION
10           84.      Plaintiff repeats and incorporates by reference all preceding paragraphs and
11
     allegations.
12
             85.      Section 15(a) of BIPA provides that “[a] private entity in possession of biometric
13
     identifiers or biometric information must develop a written policy, made available to the public,
14
     establishing a retention schedule and guidelines for permanently destroying biometric identifiers
15

16   and biometric information . . . .”74 The biometric identifiers and information must be

17   permanently destroyed “when the initial purpose for collecting or obtaining such identifiers or
18   information has been satisfied or within 3 years of the individual’s last interaction with the
19
     private entity, whichever occurs first.”75
20
             86.      Amazon is a Delaware corporation and is therefore a “private entity” under
21
     BIPA.76
22

23

24

25
     74
        740 ILCS 14/15(a).
26   75
        740 ILCS 14/15(a).
     76
        740 ILCS 14/10.




     CLASS ACTION COMPLAINT- 27
             Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 29 of 36



 1           87.     The facial geometries of Plaintiff and Class Members are “biometric identifiers”
 2   under the Act, and the information that Amazon derived from these identifiers is “biometric
 3
     information” covered by the Act.77
 4
             88.     As explained in paragraphs 55 to 60 above, Amazon did not properly develop a
 5
     publicly available written policy governing the retention of biometric identifiers and
 6

 7   information.

 8           89.     By improperly retaining the biometric information of Plaintiff and Class

 9   Members, Amazon violated the very privacy interests that BIPA was intended to protect.
10
             90.     On behalf of themselves and the Class, Plaintiff seeks:
11
                     A.      injunctive and equitable relief as is necessary to protect the interests of
12                   Plaintiff and the Class by requiring Amazon to develop and make publicly
                     available a retention policy that complies with BIPA’s § 15(a);78
13
                     B.   the greater of liquidated damages of $5,000 or actual damages for each of
14                   Amazon’s intentional or reckless violations of § 15(a);79
15
                     C.   the greater of liquidated damages of $1,000 or actual damages for each of
16                   Amazon’s negligent violations of § 15(a);80 and

17                   D.      reasonable attorneys’ fees and costs and other litigation expenses.81

18
       VIOLATION OF SECTION 15(B) OF ILLINOIS’S BIOMETRIC INFORMATION
19   PRIVACY ACT (740 ILCS 14/15(B)) BY OBTAINING BIOMETRIC IDENTIFIERS OR
                 INFORMATION WITHOUT NOTICE OR CONSENT
20

21           91.     Plaintiff repeats and incorporates by reference all preceding paragraphs and

22   allegations.

23

24
     77
        Id.
25   78
        740 ILCS 14/20(4).
     79
        740 ILCS 14/20(2).
26   80
        740 ILCS 14/20(1).
     81
        740 ILCS 14/20(3).




     CLASS ACTION COMPLAINT- 28
             Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 30 of 36



 1           92.     Section 15(b) of BIPA makes it unlawful for any private entity to:
 2           collect, capture, purchase, receive through trade, or otherwise obtain a person’s
 3           . . . biometric identifier or biometric information, unless it first: (1) informs the
             subject . . . in writing that a biometric identifier or biometric information is being
 4           collected or stored; (2) informs the subject . . . in writing of the specific purpose
             and length of term for which a biometric identifier or biometric information is
 5           being collected, stored, and used; and (3) receives a written release executed by
             the subject of the biometric identifier or biometric information . . . .82
 6
             93.     The “written release” required by § 15(b)(3) means “informed written consent.”83
 7

 8           94.     Amazon systematically and automatically collected, stored, and used Plaintiff’s

 9   and Class Members’ biometric identifiers and information without providing the notice required
10   by § 15(b)—including notice that their biometric data was being used for the “specific purpose”
11
     of training Amazon’s Rekognition technology.
12
             95.     Likewise, Amazon never obtained from Plaintiff or Class Members the informed
13
     written consent required by BIPA.
14

15           96.     By improperly collecting, storing, and using Plaintiff’s and Class Members’

16   biometric identifiers and information, Amazon violated their rights to privacy in their biometric

17   data.
18           97.     On behalf of themselves and the Class, Plaintiff seeks:
19
                     A.      injunctive and equitable relief as is necessary to protect the interests of
20                   Plaintiff and the Class by requiring Amazon to comply with § 15(b)’s
                     requirement for collecting, storing, and using biometric identifiers and
21                   information;84
22                   B.   the greater of liquidated damages of $5,000 or actual damages for each of
23                   Amazon’s intentional or reckless violations of § 15(b);85

24

25   82
        740 ILCS 14/15(b).
     83
        740 ILCS 14/10.
26   84
        740 ILCS 14/20(4).
     85
        740 ILCS 14/20(2).




     CLASS ACTION COMPLAINT- 29
             Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 31 of 36



 1                   C.   the greater of liquidated damages of $1,000 or actual damages for each of
                     Amazon’s negligent violations of § 15(b);86 and
 2
                     D.      reasonable attorneys’ fees and costs and other litigation expenses.87
 3

 4
        VIOLATION OF SECTION 15(C) OF ILLINOIS’S BIOMETRIC INFORMATION
 5         PRIVACY ACT (740 ILCS 14/15(C)) BY PROFITING FROM BIOMETRIC
      IDENTIFIERS OR BIOMETRIC INFORMATION OBTAINED THROUGH AMAZON
 6                                     PHOTOS
 7           98.     Plaintiff repeats and incorporates by reference all preceding paragraphs and
 8
     allegations.
 9
             99.     Section 15(c) of BIPA makes it unlawful for any “private entity in possession of
10
     a biometric identifier or biometric information” to “sell, lease, trade, or otherwise profit from a
11

12   person’s or a customer’s biometric identifier or biometric information.”88

13           100.    Amazon had possession of Plaintiff’s and Class Members’ biometric identifiers

14   and information and, without informing them, profited from their biometric identifiers and
15   information by using that biometric data to train its Rekognition technology, which Amazon
16
     marketed and sold to businesses, governmental entities, and other organizations.
17
             101.    By profiting from its undisclosed use of Plaintiff’s and Class members’ biometric
18
     identifiers and information, Amazon violated the substantive privacy interests that BIPA
19

20   protects.

21           102.    On behalf of herself and the Class, Plaintiff seek:

22                   A.      injunctive and equitable relief as is necessary to protect the interests of
                     Plaintiff and the Class by requiring Amazon to cease profiting from the use of
23
                     their biometric identifiers and information;89
24

25   86
        740 ILCS 14/20(1).
     87
        740 ILCS 14/20(3).
26   88
        740 ILCS 14/15(c).
     89
        740 ILCS 14/20(4).




     CLASS ACTION COMPLAINT- 30
             Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 32 of 36



 1                    B.   the greater of liquidated damages of $5,000 or actual damages for each of
                      Amazon’s intentional or reckless violations of § 15(c);90
 2
                      C.   the greater of liquidated damages of $1,000 or actual damages for each of
 3
                      Amazon’s negligent violations of § 15(c);91 and
 4
                      D.     reasonable attorneys’ fees and costs and other litigation expenses.92
 5

 6                                       UNJUST ENRICHMENT
 7           103.     Plaintiff repeats and incorporates by reference all preceding paragraphs and
 8   allegations.
 9
             104.     Plaintiff and Class Members did not authorize Amazon to profit from their
10
     biometric identifiers and information by using this biometric data to train its Rekognition
11
     technology, which Amazon then sold to businesses, governmental entities, and other
12

13   organizations.

14           105.     Amazon appreciated, accepted and retained the benefit bestowed upon it under

15   inequitable and unjust circumstances arising from Defendant’s conduct toward Plaintiff and
16
     Class Members as described herein.
17
             106.     Defendant Amazon profited from Plaintiff’s and Class Members’ biometric
18
     identifiers and information and did not provide full compensation for the benefit received from
19
     Plaintiff and Class Members.
20

21           107.     Defendant Amazon obtained Plaintiff’s and Class Members’ biometric identifiers

22   and information through inequitable means in that it obtained biometric data from Plaintiff and
23   Class Members’ in violation of Illinois law.
24

25
     90
        740 ILCS 14/20(2).
26   91
        740 ILCS 14/20(1).
     92
        740 ILCS 14/20(3).




     CLASS ACTION COMPLAINT- 31
               Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 33 of 36



 1             108.     Plaintiff and Class Members have no adequate remedy at law.
 2             109.     Under the circumstances, it would be unjust and unfair for Defendant Amazon to
 3
     be permitted to retain any of the benefits obtained from Plaintiff and Class Members and their
 4
     biometric identifiers and information.
 5
               110.     Under the principles of equity and good conscience, Defendant Amazon should
 6

 7   not be permitted to retain the biometric identifiers and information belonging to Plaintiff and

 8   Class Members because Defendant unlawfully obtained the biometric identifiers and

 9   information.
10
               111.     Defendant Amazon should be compelled to disgorge into a common fund or
11
     constructive trust, for the benefit of Plaintiff and Class Members, proceeds that it unjustly
12
     received as a result of obtaining, collecting, storing, using, possessing and profiting off of
13
     Plaintiff and Class Members’ biometric identifiers and information, including but not limited to
14

15   the value of the intellectual property derived therefrom.

16                                      VII.    PRAYER FOR RELIEF
17             112.     WHEREFORE, on behalf of herself and the Class, Plaintiff respectfully requests
18   that this Court enter an Order:
19
                        A.     Certifying this case as a class action on behalf of the Class defined above,
20                      appointing Plaintiff as a representative of the Class, and appointing her counsel
                        as Class Counsel;
21
                        B.      Declaring that Amazon’s actions, as set out above, violate § 15(a), (b),
22                      and (c) of BIPA;
23
                        C.      Awarding the greater of actual damages or statutory damages of $5,000
24                      per intentional or reckless violation of BIPA,93 and the greater of actual damages
                        or statutory damages of $1,000 per negligent violation of the BIPA;94
25

26   93
          740 ILCS 14/20(2).
     94
          740 ILCS 14/20(1).




     CLASS ACTION COMPLAINT- 32
           Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 34 of 36



 1                  D.      Awarding injunctive and other equitable relief as is necessary to protect
                    the interests of the Class, including, among other things, an order requiring
 2                  Amazon to collect, store, and use biometric identifiers in compliance with BIPA;
 3
                    E.     Awarding Plaintiff and the Class their reasonable litigation expenses and
 4                  attorneys’ fees;

 5                  F.      Awarding Plaintiff and the Class pre- and post-judgment interest, to the
                    extent allowable; and
 6
                    G.     Awarding such other and further relief as equity and justice may require.
 7
                                        VIII. JURY DEMAND
 8
           Plaintiff demands a trial by jury on all issues so triable.
 9

10
            DATED this 17th day of June, 2021.
11
      StandardSig                                   KELLER ROHRBACK L.L.P.
12

13                                                  By /s/ Dean Kawamoto
14                                                      Dean Kawamoto, WSBA# 43850
                                                        Derek Loeser, WSBA# 24274
15                                                      Gretchen Freeman Cappio, WSBA# 29576
                                                        Felicia Craick, WSBA# 54505
16                                                      1201 Third Avenue, Suite 3200
                                                        Seattle, WA 98101
17                                                      Tel: (206) 623-1900
18                                                      Fax: (206) 623-3384
                                                        dkawamoto@kellerrohrback.com
19                                                      dloeser@kellerrohrback.com
                                                        gcappio@kellerrohrback.com
20                                                      fcraick@kellerrohrback.com
21

22

23

24

25

26




     CLASS ACTION COMPLAINT- 33
           Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 35 of 36



 1                                       WEXLER WALLACE LLP
                                         Kenneth Wexler
 2                                       Justin N. Boley
 3                                       Zoran Tasić
                                         55 West Monroe St., Suite 3300
 4                                       Chicago, IL 60603
                                         Tel: (312) 346 2222
 5                                       Fax: (312) 346 0022
                                         kaw@wexlerwallace.com
 6                                       jnb@wexlerwallace.com
 7                                       zt@wexlerwallace.com

 8                                       GUSTAFSON GLUEK PLLC
                                         Daniel E. Gustafson
 9                                       Karla M. Gluek
                                         David A. Goodwin
10
                                         Mickey L. Stevens
11                                       120 South Sixth Street, Suite 2600
                                         Minneapolis, MN 55402
12                                       Tel: (612) 333-8844
                                         Fax: (612) 339-6622
13                                       dgustafson@gustafsongluek.com
                                         kgluek@gustafsongluek.com
14
                                         dgoodwin@gustafsongluek.com
15                                       msteves@gustafsongluek.com

16                                       STEPHAN ZOURAS, LLP
                                         Ryan F. Stephan
17                                       James B. Zouras
                                         Haley R. Jenkins
18
                                         STEPHAN ZOURAS, LLP
19                                       100 N. Riverside Plaza
                                         Suite 2150
20                                       Chicago, Illinois 60606
                                         Tel: (312) 233-1550
21                                       Fax: (312) 233-1560
22                                       rstephan@stephanzouras.com
                                         jzouras@stephanzouras.com
23                                       hjenkins@stephanzouras.com

24

25

26




     CLASS ACTION COMPLAINT- 34
           Case 2:21-cv-00905-BJR Document 1-2 Filed 07/06/21 Page 36 of 36



 1                                       TAUS, CEBULASH & LANDAU, LLP
                                         Kevin Landau
 2                                       Archana Tamoshunas
 3                                       TAUS, CEBULASH & LANDAU, LLP
                                         80 Maiden Lane, Suite 1204
 4                                       New York, NY 10038
                                         Tel: (212) 931-0704
 5                                       Fax: (212) 931-0703
                                         klandau@tcllaw.com
 6                                       atamoshunas@tcllaw.com
 7
                                         Attorneys for Plaintiff and the Proposed Class
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     CLASS ACTION COMPLAINT- 35
